Name: Council Regulation (EEC) No 483/85 of 26 February 1985 amending Regulation (EEC) No 349/84 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country
 Type: Regulation
 Subject Matter: America;  international trade;  tariff policy;  industrial structures and policy
 Date Published: nan

 No L 59/ 14 Official Journal of the European Communities 27 . 2. 85 COUNCIL REGULATION (EEC) No 483/85 of 26 February 1985 amending Regulation (EEC) No 349/84 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantita ­ tive restrictions with regard to other products originating in that country THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 349/84 ('), as amended by Regulation (EEC) No 1346/84 (?), the Council increased customs duties and established quantitative restrictions for imports of certain products originating in the United States of America to compensate, in accordance with Article XIX (3) (a) of the General Agreement on Tariffs and Trade, for the unilateral measures taken by the United States of America regarding the import of certain steel products ; Whereas the re-examination of these measures undertaken by the United States of America after their first year of application has not led to their being repealed ; whereas, under these circumstances, the Community remains free to suspend the application to the trade of the United States of America of substantially equivalent concessions or other obli ­ gations under the General Agreement ; Whereas the compensatory measures in respect of the United States of America should therefore be extended for the period 1 March 1985 to 28 February 1986 ; Whereas it is nevertheless necessary to adjust the level of compensation to take account of the degressive nature of the United States' measures and of the special increase in the quota by the United States of America during the year ; whereas, the quotas being expressed in ECU, allowance should be made for changes in the exchange rate between the ECU and the United States dollar since the entry into force of the measures, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 349/84 is hereby replaced by the following : 'Article 1 1 . The Annex "Common Customs Tariff" to Council Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 3400/84 (2), is hereby amended as follows : (  ) OJ No L 40, 11 . 2. 1984, p. 1 . 0) OJ No L 131 , 17 . 5. 1984, p . 1 . 27. 2. 85 Official Journal of the European Communities No L 59/ 15 Rates of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : A. Saturated monohydric alcohols : I. Methanol (methyl alcohol) II to V. (unchanged) B and C. (unchanged) 18,0 (b) (unchanged) (unchanged) 13,4 (c) (unchanged) (unchanged) (b) The autonomous duty applicable to products originating in the United States of America is set at 18,5 % until 31 December 1985. (c) Products originating in the United States of America do not receive the benefit of the conventional duty rate . Rates of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : I. (unchanged) II . Acetic acid and its salts and esters : a) (unchanged) b) (unchanged) c) Esters of acetic acid : 1 . Ethyl acetate, vinyl acetate, propyl acetate and isopropyl acetate 2 to 4. (unchanged) III to XI . (unchanged) B to D. (unchanged) (unchanged) (unchanged) (unchanged) 20,0 (a) (unchanged) (unchanged) (unchanged) (unchanged) (unchanged) (unchanged) 12,6 (b) (unchanged) (unchanged) (unchanged) (a) The autonomous duty applicable to vinyl acetate originating in the United States of America is set at 17,7 % until 31 December 1985. (b) Vinyl acetate originating in the United States of America does not receive the benefit of this conventional duty. Rates of duty Heading number Description Autonomous % Conventional % *1 2 3 4 Electric sound or visual signalling apparatus (such as bells , sirens, indi ­ cator panels, burglar and fire alarms, other than those of heading No 85.09 and 85.16 : A. For use in civil aircraft, excluding parts of such goods (a) 85.17 (unchanged) 15,0 (b) (unchanged) 4,8 (c)B. Other (b) The autonomous duty applicable to signalling apparatus against burglary, fire and similar situations (excluding their compo ­ nents and parts); originating in the United States of America, is set at 10,1 % until 31 December 1985. (c) Signalling apparatus against burglary, fire and similar situations (excluding their components and parts), originating in the United States of America, does not receive the benefit of this conventional duty. No L 59/16 Official Journal of the European Communities 27. 2. 85 2. From 1 January to 28 February 1986, the autonomous duties applicable to products originating in the United States of America shall be reduced as follows :  for subheading 29.04 A I  for subheading 29.14 A II C ex I  for subheading 85.17 ex B to 18,3 %, to 17,2 % , to 9,9 % 0) OJ No L 172, 22. 7. 1968 , p. 1 . 0 OJ No L 320, 10 . 12. 1984, p. 1 .' Article 2 In Article 5 of Regulation (EEC) No 349/84, '28 February 1985' is hereby replaced by '28 February 1986'. Article 3 The Annex to Regulation (EEC) No 349/84 is hereby replaced by the Annex to this Regu ­ lation . Article 4 Article 3 (2) of Regulation (EEC) No 349/84 is hereby replaced by the following : '2 . The detailed rules for the application of this Regulation, and in particular those concerning the distribution of quotas and the treatment of products benefiting from the inward processing regime, shall be adopted in accordance with the procedure referred to in Article 11 of Regulation (EEC) No 1023/70 ('). (') OJ No L 124, 8 . 6 . 1970, p. 1 .' Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1985 . For the Council The President F. PANDOLFI 27. 2. 85 Official Journal of the European Communities No L 59/ 17 ANNEX ¢ANNEX (million ECU) CCT heading No NIMEXE code (1984) Description Quota level from 1 March 1985 to 28 February 1986 29.01 D II 29.01-71 Styrene 36,350 ex 39.02 C lb) 39.02-09, 11 , 12 Polyethylene in one of the forms mentioned in note 3 (d) to Chapter 39 0 20,700 ex 93.04 A 93.04-20, 30, 41 , 49, 60 Sporting and target shooting guns, rifles and carbines other than double barrelled, smooth bore 10,700 ex 97.06 C 97.06-10 Gymnasium and athletic equipment 5,600 ex 97.06 C 97.06-33, 34 Snow skis 6,300 (') Excluding polyethylene sheets of a thickness exceeding 0,30 mm and less than, or equal to, 0,35 mm, composed of one or more layers of polyethylene of differing quality between which are inserted a layer of aluminium, of a thickness not exceeding 20 microns, and a thin layer of paper.'